Case: 16-11409      Document: 00514282973         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11409                                   FILED
                                  Summary Calendar                         December 21, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
JONATHAN MARSHALL, SR.,

                                                 Petitioner-Appellant

v.

MYRON L. BATTS, Warden; KEN PAXTON, Attorney General, State of Texas,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:16-CV-107


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jonathan Marshall, Sr., federal prisoner # 17040-077, appeals the
district court’s dismissal without prejudice of his 28 U.S.C. § 2241 petition for
failing to comply with the court’s order to file an amended petition using the
form provided by the court.
       We review a district court’s dismissal of an action for failure to prosecute
or for failure to comply with any court order for abuse of discretion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11409    Document: 00514282973    Page: 2   Date Filed: 12/21/2017


                                No. 16-11409

McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). Marshall does
not challenge the district court’s conclusion that he failed to comply with the
court’s order to file an amended petition. By failing to brief any argument
challenging the district court’s reason for dismissal, Marshall has abandoned
the issue.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Thus, he has not shown that the district court abused its discretion in
dismissing his petition without prejudice. See McCullough, 835 F.2d at 1127.
      The judgment of the district court is AFFIRMED.




                                      2